AMERICAN INDEPENDENCE FUNDS TRUST DISTRIBUTION AGREEMENT THIS DISTRIBUTION AGREEMENT (the “Agreement”) is made as of the 28th day of February, 2017 by and among American Independence Funds Trust (the “Trust”), a Delaware Business Trust, RiskX Investments, LLC (the “Adviser”), a Delaware limited liability company, and Matrix 360 Distributors, LLC (the “Distributor”), a Delaware Limited Liability Corporation. This Agreement is intended to replace in its entirety any earlier dated distribution agreement between Matrix Capital Group, Inc. and the Trust, and any other such distribution agreement shall be deemed terminated upon the effectiveness of this Agreement. WITNESSETH THAT: WHEREAS, the Trust is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”) and has registered its shares of beneficial interest (the “Shares”) under the Securities Act of 1933, as amended (the “1933 Act”) in one or more distinct series of Shares (each a “Fund” and together the “Funds”); WHEREAS, the Distributor is a broker-dealer registered with the U.S. Securities and Exchange Commission (the “SEC”) and a member in good standing of the Financial Industry Regulatory Authority (“FINRA”); WHEREAS, the Trust, the Adviser and the Distributor desire to enter into this Agreement pursuant to which the Distributor will provide distribution services to the Funds identified on Schedule A, as may be amended from time to time, on the terms and conditions hereinafter set forth; and WHEREAS, this Agreement has been approved, with respect to the Trust by separate votes of the Trust’s Board of Trustees (“Board”) and of those Board members who are not “interested persons” of the Trust, as defined in the 1940 Act and who have no direct or indirect financial interest in the operation of the plan of distribution adopted pursuant to Rule 12b-1 under the 1940 Act (“Plan”) of the Trust or in any agreements related to such plan in conformity with Section 15 of, and Rule 12b-1 under, the 1940 Act. NOW, THEREFORE, in consideration of the premises and mutual covenants contained in this Agreement, the Trust, the Adviser and the Distributor, intending to be legally bound hereby, agree as follows: 1.
